Name: 95/327/EC: Council Decision of 17 July 1995 amending the Agreements in the form of exchanges of letters adjusting the quantities provided for in the voluntary restraint agreements concluded by the European Community with Australia and New Zealand respectively on trade in sheepmeat and goatmeat as a result of the enlargement of the Community
 Type: Decision
 Subject Matter: Asia and Oceania;  international trade;  animal product;  European construction
 Date Published: 1995-08-12

 Avis juridique important|31995D032795/327/EC: Council Decision of 17 July 1995 amending the Agreements in the form of exchanges of letters adjusting the quantities provided for in the voluntary restraint agreements concluded by the European Community with Australia and New Zealand respectively on trade in sheepmeat and goatmeat as a result of the enlargement of the Community Official Journal L 191 , 12/08/1995 P. 0029 - 0029COUNCIL DECISION of 17 July 1995 amending the Agreements in the form of exchanges of letters adjusting the quantities provided for in the voluntary restraint agreements concluded by the European Community with Australia and New Zealand respectively on trade in sheepmeat and goatmeat as a result of the enlargement of the Community (95/327/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with the first sentence of Article 228 (2) thereof,Having regard to the proposal from the Commission,Whereas the voluntary restraint agreements concluded by the European Community with Australia and New Zealand respectively on trade in sheepmeat and goatmeat provide for the adjustment of the quantities which may be imported under those arrangements on the accession of new Member States;Whereas the Commission has consulted the abovementioned countries on the adjustment for the first six months of 1995 of the quantities set in the 1994 Agreements in the form of exchanges of letters extending the adaptations to the principal voluntary restraint agreements,HAS DECIDED AS FOLLOWS:Article 1 The Agreements in the form of exchanges of letters between the European Community and Australia and New Zealand respectively, adjusting the quantities provided for in the voluntary restraint agreements on trade in sheepmeat and goatmeat as a result of the enlargement of the Community, are hereby approved on behalf of the European Community.The texts of the Agreements are attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in order to bind the Community.Done at Luxembourg, 17 July 1995.For the CouncilThe PresidentL. ATIENZA SERNA